DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 12 and 20 have been amended to incorporate claim 10 which was indicated as allowable.  Claim 10 was canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-9, 11-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: a detector manager with a detector application programming interface that allows external detector(s) to be inserted into the computer system by exposing capabilities of external detector(s) and provide a predetermined way to execute the external detector(s). Implementing an ontology manager to expose knowledge bases regarding at least one ontology to a reasoning engine.  Implementing a query parser to transform at least one natural query into a query directed acyclic graph (DAG).  Determine a premature execution list of corresponding detectors to answer the at least one natural query.  Passing the premature execution list to an execution planner for final assembly and enrichment via input backtracking to ensure that detectors that cannot run on a ROOT image bounding box can receive a bounding box containing an input concept type that the detectors understand; and implementing the reasoning engine to: use the query DAG, the ontology manager and the detector API to plan an execution list of detectors, and use the query DAG, a scene representation DAG produced by the at least one external detector and the ontology manager to answer the at least one natural query.  As recited in claims 1, 12 and 20.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 12 and 20.  Therefore claims 1, 12 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        7/8/2022